
	
		II
		110th CONGRESS
		1st Session
		S. 2003
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2007
			Ms. Collins (for
			 herself, Mr. Warner, and
			 Mr. Voinovich) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To facilitate the part-time reemployment of annuitants,
		  and for other purposes.
	
	
		1.Part-time
			 reemployment
			(a)Civil service
			 retirement systemSection 8344 of title 5, United States Code, is
			 amended—
				(1)by redesignating
			 subsection (l) as subsection (m);
				(2)by inserting
			 after subsection (k) the following:
					
						(l)(1)(A)For purposes of this
				subsection—
									(i)the term agency
				means—
										(I)an Executive agency;
										(II)the United States Postal
				Service;
										(III)the judicial branch; and
										(IV)any employing entity covered by
				subsection (k); and
										(ii)the term limited time
				appointee means an annuitant appointed under a temporary appointment
				limited to 1 year or less.
									(B)The head of an agency, in the case of
				an agency described in subclause (III) or (IV) of subparagraph (A)(i), shall be
				determined in the same manner as provided for under subsection (j) or (k),
				respectively.
								(2)The head of any agency may waive the
				application of subsection (a) or (b) with respect to any annuitant who is
				employed in such agency as a limited time appointee.
							(3)The head of any agency may not waive
				the application of subsection (a) or (b) with respect to an annuitant—
								(A)for more than 520 hours of service
				performed by such annuitant during the period ending 6 months following the
				individual’s annuity commencing date;
								(B)for more than 1040 hours of service
				performed by such annuitant during any 12-month period; or
								(C)for more than 6240 hours of service
				performed by such annuitant during the individual’s lifetime.
								(4)(A)The Director of the
				Office of Personnel Management may promulgate regulations providing for the
				administration of this subsection.
								(B)Any regulations promulgated under
				subparagraph (A) may—
									(i)provide standards for the
				maintenance and form of necessary records of employment under this
				subsection;
									(ii)to the extent not otherwise
				expressly prohibited by law, require employing organizations to provide records
				of such employment to the Office of Personnel Management or other employing
				organizations as necessary to ensure compliance with paragraph (3);
									(iii)permit other administratively
				convenient periods substantially equivalent to 12 months, such as 26 pay
				periods, to be used in determining compliance with paragraph (3)(B); and
									(iv)include such other administrative
				requirements as the Director of the Office of Personnel Management may find
				appropriate to provide for the effective operation of, or to ensure compliance
				with, this subsection.
									;
				and
				(3)in subsection (m)
			 (as so redesignated)—
					(A)in paragraph (1),
			 by striking (k) and inserting (l); and
					(B)in paragraph (2),
			 by striking or (k) and inserting (k), or
			 (l).
					(b)Federal
			 employee retirement systemSection 8468 of title 5, United States
			 Code, is amended—
				(1)by redesignating
			 subsection (i) as subsection (j);
				(2)by inserting
			 after subsection (h) the following:
					
						(i)(1)(A)For purposes of this
				subsection—
									(i)the term agency
				means—
										(I)an Executive agency;
										(II)the United States Postal
				Service;
										(III)the judicial branch; and
										(IV)any employing authority covered by
				subsection (h); and
										(ii)the term limited time
				appointee means an annuitant appointed under a temporary appointment
				limited to 1 year or less.
									(B)The head of an agency, in the case of
				an agency described in subclause (III) or (IV) of subparagraph (A)(i), shall be
				determined in the same manner as provided for under subsection (g) or (h),
				respectively; and
								(2)The head of any agency may waive the
				application of subsection (a) with respect to any annuitant who is employed in
				such agency as a limited time appointee.
							(3)The head of any agency may not waive
				the application of subsection (a) with respect to an annuitant—
								(A)for more than 520 hours of service
				performed by such annuitant during the period ending 6 months following the
				individual’s annuity commencing date;
								(B)for more than 1040 hours of service
				performed by such annuitant during any 12-month period; or
								(C)for more than 6240 hours of service
				performed by such annuitant during the individual’s lifetime.
								(4)(A)The Director of the
				Office of Personnel Management may promulgate regulations providing for the
				administration of this subsection.
								(B)Any regulations promulgated under
				subparagraph (A) may—
									(i)provide standards for the maintenance
				and form of necessary records of employment under this subsection;
									(ii)to the extent not otherwise expressly
				prohibited by law, require employing organizations to provide records of such
				employment to the Office or other employing organizations as necessary to
				ensure compliance with paragraph (3);
									(iii)permit other administratively
				convenient periods substantially equivalent to 12 months, such as 26 pay
				periods, to be used in determining compliance with paragraph (3)(B); and
									(iv)include such other administrative
				requirements as the Director of the Office of Personnel Management may find
				appropriate to provide for effective operation of, or to ensure compliance
				with, this subsection.
									;
				and
				(3)in subsection (j)
			 (as so redesignated)—
					(A)in paragraph (1),
			 by striking (h) and inserting (i); and
					(B)in paragraph (2),
			 by striking or (h) and inserting (h), or
			 (i).
					(c)Technical and
			 conforming amendmentsSection 1005(d)(2) of title 39, United
			 States Code, is amended—
				(1)by striking
			 (l)(2) and inserting (m)(2); and
				(2)by striking
			 (i)(2) and inserting (j)(2).
				
